On March 31, 2007, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison for Assault with a Weapon, a felony; and Count II: Ten (10) years in the Montana State Prison, for the offense of Criminal Endangerment, a felony. Counts I and II shall run consecutively with each other and concurrently with any other sentence the Defendant is presently serving. The Court declared the Defendant ineligible for parole.
On November 2,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Krakowka. The state was represented by Joel Thompson who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District *135Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
Done in open Court this 2nd day of November, 2007.
DATED this 15th day of November, 2007.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.